In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-21-00311-CV
       ___________________________

              IN RE S.G., Relator




              Original Proceeding
County Court at Law No. 2 of Wise County, Texas
         Trial Court No. CV20-06-442


     Before Wallach, Birdwell, and Bassel, JJ.
       Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 13, 2021




                                         2